Title: To Thomas Jefferson from William Kennedy, 26 March 1804
From: Kennedy, William
To: Jefferson, Thomas


          
            Sir 
            Washington 26h. March 1804
          
          notwithstanding I am convinced that the numerous applications for office which of course results in the rejection of many is as mortifying and disagreeable as any other occurence in the exercise of your functions—yet the duty I owe a constituent urges me to this communication and which I hope you will receive as a sufficient apology; enclosed I have sent you a letter from Mr. Smallwood directed to myself requesting that I would endeavour to procure for him an office either civil or military in Louisiana. Mr. Smallwood is a lawyer by profession—and has acted in the capacity of brigade inspector of the militia for several counties in the state of North Carolina from which circumstance I am inclined to suppose he has some knowledge of military discipline
          I am with great respect your Obedt. Servt.
          
            William Kennedy 
          
        